                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION



CHARLES AUSTIN,                              :

             Plaintiff,                      :

vs.                                          :   CIVIL ACTION 18-00489-JB-N

RAYBON, et al,                               :

             Defendants.                     :



                                      JUDGMENT


      It is ORDERED, ADJUDGED, and DECREED that this action be and is hereby

DISMISSED without prejudice.

      DONE this 1st day of August, 2019.




                                           s/JEFFREY U. BEAVERSTOCK
                                           UNITED STATES DISTRICT JUDGE
